                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 21-01967-ODW(PDx)                                            Date   May 3, 2021
 Title             Mahvash Goldbad et al v. GHC of Canoga Park, LLC, et al




 Present: The                    Otis D. Wright II, United States District Judge
 Honorable
                       Sheila English                                       Gaye Limon-zoom
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Mark D Potter-zoom                                  Rita Rebecca Kanno-zoom
 Proceedings:                 MOTION to Remand Case [12]

         Case called, zoom appearances made. The Court hears from counsel as stated on the record.

         The matter stand submitted. An order will issue.




                                                                                                  :     12
                                                               Initials of Preparer          se




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
